      Case 20-80664-BSK          Doc 51 Filed 12/04/20 Entered 12/04/20 15:04:11              Desc Notice
                                      of Noncompliance Page 1 of 1
                                                                                                      ntcnc (04/10)
                                   UNITED STATES BANKRUPTCY COURT
                                            District of Nebraska


In
Re:
       Matt A Finken                                       Bankruptcy Proceeding No. 20−80664−BSK
                                                           Chapter 13
       Debtor(s)
                                                           Judge: Brian S. Kruse



                                        NOTICE OF NONCOMPLIANCE



ISSUE:      Objection to Claim

ATTY:      Carrie Doll



     Movant has failed to comply with Neb. R. Bankr. P. 9013−1. Movant has 14 days to comply, or the document
listed above will be considered abandoned.



Dated: 12/4/20


                                                           Diane Zech
                                                           Clerk, U.S. Bankruptcy Court



Copies mailed or electronically sent by the court to the movant.
